DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status
Acknowledgment is made of the amendment filed on 12/21/2021 which amended claims 16-18, 24, and 25, cancelled claims 22-23, and added new claims 31-37. Claims 16-21 and 24-37 are currently pending.  


Allowable Subject Matter
Claims 16-21 and 24-37 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the modified substrate feature is configured to have a primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest. These limitations in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the modified substrate feature is configured to have a primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest; and a metrology device for measuring the modified substrate feature to determine the characteristic of interest. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the lithographic process is related to the formation of a vertically integrated structure and the modified substrate feature has the primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest, and determining the characteristic of interest. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hinnen et al. (US PGPub 2015/0338749, Hinnen hereinafter) discloses a modified reticle feature adapted to form, during a lithographic process, a modified substrate feature on a substrate with a geometry dependent on the characteristic of interest during its formation (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0015], [0094]-[0097], [0105]-[0108], [0178]-[0182], the pattern on the reticle includes features that are designed such that a difference in asymmetry of the pattern formed on the wafer is dependent on focus of the 
Park et al. (US PGPub 2015/0340376, Park hereinafter) discloses wherein the modified substrate feature comprises a support feature for forming a support structure for the vertically integrated structure (Park, Figs. 2-4, 7-8, paras. [0003]-[0005], [0025], [0049], [0055], [0060]-[0061], [0072], [0083]-[0084], [0087], [0090], [0097], [0104], [0109], [0116], [0123], dummy pillars 110b are formed in a vertically integrated three-dimensional structure and support the vertical integration), but Park is silent regarding focus or dose-dependent asymmetry and therefore does not describe or render obvious wherein the modified substrate feature is configured to have a primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest.
Pan et al. (US PGPub 2013/0100143, Pan hereinafter) discloses a vertically integrated structure with a substrate feature with a function to support the vertically integrated structure (Fig. 7-8, paras. [0063]-[0070], post 18 is formed in a layer to support a vertical structure), but Pan does not teach or render obvious wherein the modified substrate feature is configured to have a primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest.
Vanoppen et al. (US PGPub 2015/0293458) discloses grating structures designed to have focus-sensitive and dose-sensitive features (Figs. 7, 12, paras. [0020], [0072], [0092]-[0094], [0101], [0104], [0107]), but Vanoppen et al. does not teach or render obvious wherein the modified substrate feature is configured to have a primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest.
Quintanilha et al. (US PGPub 2015/0331336) discloses a metrology target located in scribe lanes and product areas (Figs. 4, 6, 7, and 9, paras. [0010]-[0011], [0021]-[0022], [0065]-[0067], [0069], [0094]-[0096]), but Quintanilha does not teach or render obvious wherein the modified substrate feature is configured to have a primary function related to support of the vertically integrated structure and a secondary function to introduce focus or dose-dependent asymmetry as the characteristic of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882